Citation Nr: 1017895	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to February 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
rating for bilateral hearing loss.  In June 2009 the case was 
remanded for additional development.   

The Board's June 2009 remand also referred to the RO for 
clarification/any appropriate action the matters of 
apparently raised claims seeking increased ratings for 
tinnitus and otitis media, and service connection for a 
vestibular disorder.  The record does not reflect any action 
in response to the referral.  The Board does not have 
jurisdiction in the matters, and they are once again referred 
for any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran's hearing acuity was worse than Level II in the right 
ear or worse than Level V in the left ear.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A June 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  This letter also informed the 
Veteran of rating and effective date criteria.  He was 
provided additional detailed notice in July 2009, and has 
received the general-type notice described in Vazquez-Flores 
(and more), and has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice 
in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations/evaluations in June 2007, 
March 2008, and October 2009.  The earlier examinations could 
not elicit valid puretone threshold testing results.  The 
October 2009 examination and consultation are adequate for 
rating purposes, as they included audiometry deemed valid, 
considered the evidence of record, were based on an 
examination of the Veteran, commented on the Veteran's 
functional impairment due to hearing loss, and noted 
pertinent history and all findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The Board notes that the supplemental 
statement of the case SSOC) issued in February 2010 (after 
the Board's remand) is deficient, as the explanation of 
reasons and bases therein does not discuss application of 
38 C.F.R. § 4.86(a) (to left ear puretone thresholds), as is 
warranted.  However, inasmuch as the Veteran has been 
assigned the 10 percent rating that is warranted with 
consideration of § 4.86(a), the Board finds he is not 
prejudiced by this defect and that remand for reissuance of 
an SSOC is not necessary.  The Board finds that there has 
been substantial compliance with its June 2009 remand 
instructions.  (As the Veteran did not respond to a request 
that he identify all sources of treatment he received for 
hearing loss since February 2010, no development for 
treatment records other than the VA records the RO secured 
could be completed.)   The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B. Factual Background

The instant claim for increase was received in February 2007. 

An October 2006 VA outpatient treatment record notes that the 
Veteran was seen for a hearing aid check.  He reported having 
extreme difficulties understanding speech on television or in 
any group setting.  The examining audiologist noted that the 
Veteran's varied responses to the various testing conducted 
were inconsistent, and not considered valid.  He summarized 
that it was his clinical opinion that the Veteran's 
volunteered responses were elevated.    

On June 2007 VA examination, the examining audiologist found 
that repeatable, consistent, and accurate responses which 
could be used for rating purposes could not be obtained.  The 
speech reception thresholds did not closely match the 
volunteered responses for the presented puretones.  Fair word 
recognition scores were obtained at or below the level of 
volunteered puretone responses.  The examiner noted that if 
the puretone responses were accurate, the Veteran should not 
have been able to hear the word presentations at all. 

A November 2007 letter from C.C., Au.D. notes that the 
Veteran was seen for a complete audiologic evaluation.  The 
results of examination revealed profound sensorineural 
hearing loss bilaterally.  Speech audiometry revealed speech 
recognition ability of 16 percent in the right ear and 8 
percent in the left ear.  An associated uninterpreted 
audiometry chart notes that the Veteran could not understand 
the Maryland CNC list.  As was noted above, the Veteran was 
asked to provide further identification/and releases for 
records pertaining to his private treatment, and did not 
respond.  Therefore further development in the matter could 
not take place. 

On March 2008 VA examination, puretone thresholds could not 
be determined.  It was noted that no consistent puretone 
thresholds adequate for rating purposes could be subjectively 
obtained from the Veteran, even with repeated instruction.  
It was also noted that he gave half-word and rhyming word 
responses during speech testing and he did not respond to 
speech in the right ear. 

On October 2009 VA audiological evaluation, puretone 
threshold testing revealed the following thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
70
95
LEFT
40
55
55
70
80

The average puretone thresholds were 70 decibels, right ear, 
and 65 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in each ear.  The diagnosis 
was moderate sloping to profound sensorineural hearing loss, 
right ear and mild sloping to severe sensorineural hearing 
loss, left ear.  

In October 2009 the Veteran was also afforded a consultation 
with a board certified otolaryngologist (fellow in otology).  
This physician noted that when he questioned the Veteran, he 
seemed to communicate adequately with binaural hearing aids.  
On otologic examination, the Veteran's external auditory 
canals and tympanic membranes appeared normal bilaterally.  
There was a small amount if non-occluding cerumen which would 
not affect audiometric testing.  The results of the October 
2009 VA audiometry were reviewed.  The consulting physician 
noted "the Veteran seems to function adequately with 
binaural amplification, so that neither occupational settings 
nor every day activities would be tremendously affected."  
The physician opined that since accurate audiometric testing 
was finally accomplished, there was no reason why audiometric 
scores (from the October 2009 VA examination) should not be 
utilized.  He commented that he and Chief of Audiology at VA 
Medical Center Dallas had both reviewed the November 2007 
private audiometric evaluation report, and had both found 
that the testing was not in accordance with VA regulations.  
He commented that the accurate audiometric scores (on October 
2009 VA examination) invalidate "virtually all of the 
information provided by [C.C.]."  He reiterated that the 
Veteran seemed to function reasonably well with 
amplification.  

In an April 2010 informal hearing presentation, the Veteran's 
representative alleged that the October 2009 VA examination 
failed to discuss the results of a July 1998 VA examination 
and also failed to take into account VA treatment records 
from 2004.  She stated that remote audiometric testing 
provided insight into why the Veteran's mixed hearing loss 
fluctuated over time.  

C. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria found in 38 C.F.R. §§ 4.85, 4.86. 

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  See 38 C.F.R. § 4.85, 
Table VIA.  One exceptional pattern of hearing impairment 
occurs when the puretone thresholds in each of the four 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more. See 38 C.F.R. 
§ 4.86(a)(b).  Table VII is used to determine the rating 
assigned by combining the Roman numeral designations for 
hearing impairment of each ear.

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The RO has not assigned 
staged ratings for bilateral hearing loss; a 10 percent 
rating is assigned for the entire appeal period.  As the 
rating assigned encompasses the greatest level of hearing 
impairment shown during the appeal period, staged ratings are 
not indicated.

Under governing regulation, testing of hearing loss 
disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  The 
November 2007 private audiometry of C.C., Au.D. is not shown 
to have been in accordance with the governing regulation.  
Notably, J.R.F., M.D. (VA otolaryngologist) and J.P., M.D. 
(Chief of Audiology at the Dallas VA Medical Center) both 
reviewed such audiometry and concluded that testing was not 
conducted in accordance with VA regulations.  Additionally, 
such private audiometry is presented in a chart format which 
the Board is neither competent nor authorized to interpret.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  Consequently, it 
may not be considered in rating the Veteran's hearing loss 
disability.  [Notably, the Veteran did not respond to the 
RO's request for further identifying information and 
releases.  Consequently, the RO could not seek any further 
records (or clarification) from the private audiologist.]

Reliable audiometric testing results could not be obtained on 
either the June 2007 or the March 2008 VA examinations.  
Consequently, those examination reports are of no use for 
rating purposes.  What remains for consideration is the 
report of audiometry on October 2009 VA examination.  That 
audiometry was deemed valid and suitable, and is the only 
audiometry of record during the appeal period suitable for 
rating purposes.  

On October 2009 VA examination puretone thresholds at 1000, 
2000, 3000, and 4000 Hz were 55 decibels or more in the left 
ear.  Accordingly, the Roman numeral designation for hearing 
impairment will be determined using either Tables VI or VIa, 
whichever results in the higher numeral.  See 38 C.F.R. 
§ 4.86(a).  When the left ear findings on October 2009 VA 
examination are compared to 38 C.F.R. § 4.85 Table VI, they 
show only level II hearing acuity.  When compared to Table 
VIa, they show level V hearing acuity.  In accordance with 
38 C.F.R. § 4.86(a), the higher numeral (level V) is to be 
used to rate the left ear.  When the right ear findings on 
October 2009 VA examination are compared to 38 C.F.R. § 4.85 
Table VI, they show Level II hearing acuity.  (Right ear 
audiometry did not reveal an unusual pattern of hearing 
loss.)  Under 38 C.F.R. § 4.85 Table VII, where there is 
level II hearing in the better ear and level V hearing in the 
poorer ear, a 10 percent rating under Code 6100 is warranted.

Notably, the October 2009 consulting otolaryngologist also 
commented regarding the functional impairment that would be 
associated with hearing loss of the extent shown.  He noted 
that based on interactions during the consultation, the 
Veteran functioned "adequately" and "reasonably well" with 
binaural amplification and that "neither occupational 
settings nor everyday activities would be tremendously 
affected."  An October 2006 VA outpatient treatment record 
notes that the Veteran reported extreme difficulties 
understanding speech on television or in any group setting 
(there is no reason to question this report of functional 
impairment).  Therefore, further comment by examiners 
regarding the nature of functional impairment associated with 
the Veteran's hearing loss is not necessary, and the VA 
consultation and examination were not inadequate.  See Barr, 
21 Vet. App. at 303.  

Regarding the Veteran's representative's claims that the 
October 2009 VA examination was inadequate as it failed to 
discuss the results of remote VA examinations and treatment 
records, it is noteworthy that testing results outside of the 
appeal period are not for consideration in rating the 
Veteran's hearing loss disability.  Where entitlement to 
compensation has already been established and increase in 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

[The representative also asserts that Eustachian tube 
dysfunction and periods of suppuration were not adequately 
evaluated.  Such matters pertain to disability the rating for 
which is not on appeal before the Board.]  

The veteran's own opinion that his hearing impairment is 
worse than reflected by a 10 percent rating is insufficient 
to establish this is so.  He is a layperson, and not 
competent to establish the level of hearing loss disability 
present by his own opinion.  As noted, the rating of hearing 
loss disability involves the mechanical application of the 
rating schedule, which here results in a 10 percent rating. 
See Lendenmann, 3 Vet. App. at 349.  In light of the 
foregoing, the Board concludes that a schedular rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted at any time during the appeal period. 

The Board notes the Veteran's accounts of the difficulties he 
experiences in his daily activities as a result of his 
hearing loss, and has considered whether referral of this 
matter for extraschedular consideration is indicated by the 
record.  Based on the opinion offered in October 2009 by the 
consulting otolaryngologist, the Board finds that the record 
does not show any symptoms and/or impairment of function due 
to hearing loss that are not encompassed by the 10 percent 
rating assigned.  Therefore, the schedular criteria are not 
inadequate.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  As there is no indication 
in the record (or allegation) that the Veteran is 
unemployable due to his hearing loss, the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).   

The preponderance of the evidence is against the Veteran's 
claim; accordingly, the benefit of the doubt doctrine 
(38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) does not apply.  
The claim must be denied.


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


